                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI

JOSE GOMEZ-ROGEL,                                )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )   Case No. 3:20-cv-05123
                                                 )
JAMES EDWARD MERRITT and                         )
LIBERTY FRUIT COMPANY, INC.,                     )
                                                 )
                       Defendant.                )

                                             ORDER

       Before the Court is Plaintiff’s Motion for Dismissal with Prejudice (Doc. 22). Plaintiff

moves the Court to dismiss the Complaint and all claims with prejudice as all such claims have

been settled by the parties. The Motion is GRANTED and the above-captioned case is dismissed

with prejudice. Each party is to pay their own costs and attorney fees.



IT IS SO ORDERED.

Dated: May 24, 2021                                           /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




         Case 3:20-cv-05123-MDH Document 23 Filed 05/24/21 Page 1 of 1
